DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, US-20130100126.
In regards to claim 1 and the associated method claim 11, Kim discloses a space three-dimensional imaging apparatus (Par. 0003 volumetric 3d display), comprising: a transparent display device, having at least one display plane (Fig. 1A, 103 display unit having 2 planes a front and a back; Par. 0035 transparent display; Fig. 4, 410 display unit); a rotation motor, driving the transparent display device to rotate along an axis (Fig. 6, 422 rotation driver); a processor, coupled to the transparent display device and the 
In regards to claim 2 and the associated method claim 12, Kim discloses the transparent display device is a transparent display having two display planes facing away from each other (Fig. 1A, 103 display unit having 2 planes a front and a back; Par. 0035 transparent display; Fig. 4, 410 display unit).
In regards to claim 4 and the associated method claim 14, Kim discloses the transparent display device comprises: at least one transparent projection screen made of a luminous body and respectively configured on the at least one display plane (Fig. 1A, 103 display unit having 2 planes a front and a back; Par. 0035 transparent display; 
In regards to claim 5 and the associated method claim 15, Kim discloses the transparent display device comprises: at least one transparent projection screen made of a scattering body and respectively configured on the at least one display plane (Fig. 1A, 103 display unit having 2 planes a front and a back; Par. 0035 transparent display; Fig. 4, 410 display unit; a display surface, i.e. scattering body); and at least one projection device, projecting the cutting images onto the at least one transparent projection screen on each of the at least one display plane to display the cutting images through a scattering of the scattering body on the at least one transparent projection screen (Fig. 1A, 103 display unit having 2 planes a front and a back; Par. 0035 transparent display; Fig. 4, 410 display unit; projection device, i.e. OLED pixels having specific wavelengths that illuminate the display surface, i.e. scattering body; Par. 0067, 0070-0072 extracting the 3d image information to determine 2d subframe images that occur at different timings of the rotation of the motor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-10, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US-20130100126, in view of Fisher, US-20130321394.
In regards to claim 3 and the associated method claim 13, Kim does not disclose expressly the transparent display device comprises: a plurality of transparent displays, respectively configured in a plurality of display regions of the same display plane, and configured to display the cutting images of the plurality of display regions.
Fisher discloses a rotating three dimensional display (Par. 0007) comprising a plurality of transparent displays, respectively configured in a plurality of display regions of the same display plane, and configured to display the cutting images of the plurality of display regions (Fig. 13, 102 light emitting elements provided on each protruding member 104, i.e. a display; Par. 0026 organic light emitting diodes; Par. 0032-0034 displaying the segmented image, i.e. cutting images).

Therefore, it would have been obvious to combine Fisher with Kim to obtain the invention of claims 3 and 13.
In regards to claim 3 and the associated method claim 13, Kim does not disclose expressly the transparent display device comprises: a plurality of transparent displays, respectively configured in a plurality of display planes that rotate together along the axis, and configured to display the cutting images of the plurality of display planes.
Fisher discloses a rotating three dimensional display (Par. 0007) comprising a plurality of transparent displays, respectively configured in a plurality of display planes that rotate together along the axis, and configured to display the cutting images of the plurality of display planes (Fig. 13, 102 light emitting elements provided on each protruding member 104, i.e. a display; Par. 0026 organic light emitting diodes; Par. 0032-0034 displaying the segmented image, i.e. cutting images).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent display of Kim can be arranged in the manner of Fisher. The motivation for doing so would have been to provide an image viewable from multiple angles including above and below (Fisher Par. 0035).

In regards to claim 7 and the associated method claim 17, Kim does not disclose expressly the transparent display device comprises: a plurality of transparent displays, respectively configured in a plurality of display planes that rotate together along the axis, and configured to display the cutting images of the plurality of display planes.
Fisher discloses a rotating three dimensional display (Par. 0007) comprising the transparent display device comprises: a transparent display having a plurality of display regions, wherein a pixel density of the display region farther from the axis is higher than a pixel density of the display region closer to the axis (Par. 0026 density of pixels further from the axis of rotation is greater than the density of pixels closer to the axis of rotation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent display of Kim can have pixel densities in the manner of Fisher. The motivation for doing so would have been to provide greater pixel density at higher rotational speeds for better image quality (Fisher Par. 0265).
Therefore, it would have been obvious to combine Fisher with Kim to obtain the invention of claims 7 and 17.
In regards to claim 8 and the associated method claim 18, Kim and Fisher, as combined above, disclose the processor samples the three-dimensional virtual image according to the pixel density of each of the display regions to capture the cutting image adapted to be displayed on each of the display regions, and drives the transparent 
In regards to claim 9 and the associated method claim 19, Kim and Fisher, as combined above, disclose according to a distance between each pixel in a plurality of pixels of the transparent display device and the axis (Fisher Par. 0026 density of pixels further from the axis of rotation is greater than the density of pixels closer to the axis of rotation), the processor adjusts a driving voltage of the pixels, and drives the transparent display device to display the cutting images (Kim Fig. 5, 431 image analyzer + 432 coordinate representation unit + 433 flat screen converter + 434 timing mapper; Kim Par. 0067, 0070-0072 extracting the 3d image information to determine 2d subframe images that occur at different timings of the rotation of the motor; the displaying of the subframe images changes the driving voltages of the pixels).
In regards to claim 10 and the associated method claim 20, Kim and Fisher, as combined above, disclose according to a distance between each pixel in a plurality of pixels of the cutting images and the axis (Fisher Par. 0026 density of pixels further from the axis of rotation is greater than the density of pixels closer to the axis of rotation), the processor adjusts a light intensity of each of the pixels of the cutting images, and drives the transparent display device to display the adjusted cutting images (Kim Fig. 5, 431 image analyzer + 432 coordinate representation unit + 433 flat screen converter + 434 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        12/2/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622